929 F.2d 693Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dorothy P. LITZENBERG, Plaintiff-Appellant,v.Judge Robert MURPHY, Judge William O. Carr, Jr., Judge ElroyBoyer, Office of the State Prosecutor, MichaelBurch, Esq., Trustee, State of Maryland,Defendants-Appellees.
No. 91-2019.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.
Decided March 26, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (CA-90-1471-R)
Dorothy P. Litzenberg, appellant pro se.
John Joseph Curran, Jr., Attorney General, Alexander Wright, Jr., Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Dorothy P. Litzenberg appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983 and under the Racketeer Influenced and Corrupt Organizations Act.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.1   Litzenberg v. Murphy, CA-90-1471-R (D.Md. Dec. 7, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 We also deny Litzenberg's motions to expedite her appeal, to add a party, to transfer her mandamus action and her motions for certification and review and other relevant motions from the district court, for a change of venue, for hearing in banc, and for reconsideration of our order deferring action on her motion to transfer motions from the district court, for federal review, certification, intervention, and other relief, and for Order of Court to Use Cecil County Courthouse Library, to Supplement Discriminatory Practices, for Federal Tax Returns, and Second Request for Change of Venue from the United States District Court